The' judgment of the comf was pronounced by
Rost, J.
The plaintiff sued her husb’aud for a Separation1 from bed and board, on the ground that he kept his concubine in the common dwelling. The defendant has pleaded abandonment and adultery on the part of his.wife, and prays that he may be divorced from her. He has appealed from the judgment rendered against him; and the plaintiff asks that it be amended, so as to decree ■a dissolution of the community and a partition of the property composing it.
The allegations of the petitition are fully sustained by the evidence. The defendant introduced witnesses to prove adultery on the part of the plaintiff; but the judge of the District Court informs us that he attached no weight whatever to their testimony.
We have neither means nor inclination to differ fi’om our learned brother, in a matter of this kind. The virtuous indignation which he cannot conceal in redressing the wrongs of a poor colored woman, shows a proper sense of his duties as a guardian of public morals.
*490A separation from bed and board carries with it a separation of goods nnS effects; but as the petition contains no prayer for a partition of those effects, and the defendant has had no notice of this application, we think it was properly rejected by the district judge. Judgment affirmed-